—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered November 14, 1996, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to concurrent terms of 8 to 16 years and 3V2 to 7 years, respectively, unanimously affirmed.
The court’s Sandoval ruling permitting limited inquiry as to similar crimes was an appropriate exercise of discretion, which balanced the proper factors (see, People v Walker, 83 NY2d 455, 458-459; People v Mattiace, 77 NY2d 269, 274-275).
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Tom, Mazzarelli, Saxe and Buckley, JJ.